Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments on pages 6 – 8 of the Remarks filed 8/13/21 are persuasive. The present invention pertains to a heating and hot water device that specifically requires a combustion part, heat exchanger, circulation passage that connects the heat exchanger and an external heating terminal, circulation pump, bypass passage, distribution valve, hot water supply heat exchanger, water supply passage, hot water supply passage, and a changeover switch configured to heat the heating medium to one or more heater terminal setting temperatures and to circulation the heating medium.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious above heating and hot water device used in combination with a changeover switch configured to switch a setting of the one or more heating terminal setting temperatures to be raised by a prescribed temperature during a simultaneous heating and hot water supply operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762